Name: Council Directive 74/346/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to rear-view mirrors for wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: marketing;  organisation of transport;  means of agricultural production;  European Union law;  technology and technical regulations
 Date Published: 1974-07-15

 Avis juridique important|31974L0346Council Directive 74/346/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to rear-view mirrors for wheeled agricultural or forestry tractors Official Journal L 191 , 15/07/1974 P. 0001 - 0004 Finnish special edition: Chapter 13 Volume 4 P. 0030 Greek special edition: Chapter 13 Volume 2 P. 0262 Swedish special edition: Chapter 13 Volume 4 P. 0030 Spanish special edition: Chapter 13 Volume 4 P. 0003 Portuguese special edition Chapter 13 Volume 4 P. 0003 COUNCIL DIRECTIVE of 25 June 1974 on the approximation of the laws of the Member States relating to rear-view mirrors for wheeled agricultural of forestry tractors (74/346/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the technical requirements with which tractors must comply pursuant to national laws relate, inter alia, to rear-view mirrors; Whereas these requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules, in order in particular to allow the EEC type-approval procedure which was the subject of Council Directive No 74/150/EEC (3) of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors to be applied in respect of each type of tractor, HAS ADOPTED THIS DIRECTIVE: Article 1 1. "Agricultural or forestry tractor" means any motor vehicle, fitted with wheels or caterpillar tracks and having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in the preceding paragraph which are fitted with pneumatic tyres and which have two axles and a maximum design speed of between 6 and 25 km/h. Article 2 No Member State may refuse to grant EEC type-approval or national type-approval of a tractor on grounds relating to rear-view mirrors if these satisfy the requirements set out in the Annex. (1)OJ No 28, 17.2.1967, p. 462/67. (2)OJ No 42, 7.3.1967, p. 620/67. (3)OJ No L 84, 28.3.1974, p. 10. Article 3 No Member State may refuse the registration or prohibit the sale, entry into service or use of tractors on grounds relating to rear-view mirrors if these satisfy the requirements set out in the Annex. Article 4 The amendments necessary for adapting to technical progress the requirements of the Annex shall be adopted in accordance with the procedure laid down in Article 13 of Council Directive No 74/150/EEC. Article 5 1. Member States shall put into force the provisions necessary in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 6 This Directive is addressed to the Member States. Done at Luxembourg, 25 June 1974. For the Council The President H. D. GENSCHER ANNEX 1. DEFINITIONS 1.1. "Rear-view mirror" means any device intended to give, within the field of vision geometrically defined in item 2.5 below, a clear view to the rear which, within reasonable limits, is not blocked by component parts of the tractor or by the occupants of the tractor itself. 1.2. "Interior rear-view mirror" means a device as defined in item 1.1 which is fitted inside the cab or frame of a tractor. 1.3. "Exterior rear-view mirror" means a device as defined in item 1.1 which is mounted on any part of the external surface of a tractor. 1.4. "Class of rear-view mirror" means all rear-view mirrors having one or more common characteristics or functions. Interior rear-view mirrors are grouped in class I, exterior rear-view mirrors in class II. 2. REQUIREMENTS FOR FITTING 2.1. General 2.1.1. Tractors may be fitted with rear-view mirrors of classes I and II only bearing the EEC type-approval mark laid down in Council Directive No 71/127/EEC (1) of 1 March 1971 on the approximation of the laws of the Member States relating to the rear-view mirrors of motor vehicles, as amended by the Act of Accession (2). 2.1.2. Rear-view mirrors must be fixed in such a way that they remain steady under normal driving conditions. 2.2. Number All tractors shall be equipped with at least one exterior rear-view mirror fitted to the left side of the tractor in Member States in which traffic drives on the right and to the right side of the tractor in Member States in which traffic drives on the left. 2.3. Position 2.3.1. The exterior rear-view mirror must be so placed that the driver, when sitting on the driving seat in a normal driving position, has a clear view of that part of the road defined in item 2.5. 2.3.2. The exterior rear-view mirror must be visible through the portion of the windscreen that is swept by the windscreen wiper or through the side windows if the tractor is fitted with them. 2.3.3. The rear-view mirror must not protrude beyond the external bodywork of the tractor or the tractor-trailer combination substantially more than is necessary to obtain the fields of vision laid down in item 2.5. 2.3.4. Where the bottom edge of an exterior rear-view mirror is less than 2 m above the ground when the tractor is laden, this rear-view mirror must not project more than 0.20 m beyond the overall width of the tractor or tractor-trailer combination measured without rear-view mirrors. 2.3.5. Subject to the requirements of items 2.3.3 and 2.3.4, rear-view mirrors may project beyond the tractor's permissible maximum width. 2.4. Adjustment 2.4.1. Any interior rear-view mirror must be adjustable by the driver from his driving position. 2.4.2. The driver must be able to adjust the exterior rear-view mirror from within the tractor. The mirror may, however, be locked into position from the outside. (1)OJ No L 68, 22.3.1971, p. 1. (2)OJ No L 73, 27.3.1972, p. 14. 2.4.3. The requirements of item 2.4.2 do not apply to exterior rear-view mirrors which, after being displaced, are returned automatically to their original position or can be restored to their original position without the use of tools. 2.5. Fields of vision 2.5.1. Member States in which traffic drives on the right The field of vision of the left hand exterior rear-view mirror must be such that the driver can see to the rear at least that level part of the road as far as the horizon, which is to the left of the plane parallel to the vertical longitudinal median plane and which passes through the leftmost point of the overall width of the tractor or tractor-trailer combination. 2.5.2. Member States in which traffic drives on the left The field of vision of the right hand exterior rear-view mirror must be such that the driver can see to the rear at least that level part of the road, as far as the horizon, which is to the right of the plane parallel to the vertical longitudinal median plane and which passes through the rightmost point of the overall width of the tractor or tractor-trailer combination.